QHS€: 31:1%'-*.“?!!'@90?¥:§%DQCW€N § : FUQQ 014_2§!1:?9 F%@§l‘?; 1_9?1.2> »E’-"Z‘QFP 432

H._.

U.S. District Court
Eastern District of New York (Brooklyn)
CR|IV||NAL DOCKET FOR CASE #: 1:19-mi-00069-SMG-1

Case title: USA v. Nanda Date Filed: 0]/26/2019

 

Assigned to: Magistratc Judge
Steven M. Gold

Dcfendant 111

Sanj ay Nanda represented by Douglas G. Morris
Federal Defenders of New York, Inc.
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201
718-330-1200
Fax'. 718-855-0760
Email: douglas_morri§@fd.org
LEAD A TTORNEY
A TTORNEY TO BE NOTICED
Designation.' Pubfz`c Defena’er or Communiry
Defender Appointmenf

Pending Counts Disposition
None

H`igh§§t fo§nse Lev§l
IQLM:;)

None

Terminated Counts Disposition

None

High§st §!ffen§§ L§v§l
[Terminatedl

None

Complaints Disposition
18: ]343.F

 

Plaintiff

USA represented by Francisco J Navarro
United States Attomey‘s Oft`lce

Oase S;LQ=ma'.-O'OO?’J_-BT-<~ DQC.\»HU¢QPS;, File@' Oér/?§!,JL$?w ,F’>.@\Q% 2 QT 1_?; PQQ_?,'D;I§,

271 Cadrnan Plaza East

Brooklyn, NY 11201
718*254-6007

Fax: 7]8*254_6076

Email.' frgggi§gg.ngy@rro@ll§doj.ggy
LEAD A TTORNEY

ATTORNEY TO BE NOTICED
Desz'gnafr'on: Govemmem Atforney

 

Date Filed

#

Page

Docket Text

 

01/26/2019

l>-‘

RULE 5 AFFIDAVIT / REMOVAL TO THE NORTHERN DISTRICT OF
TEXAS by USA as to Sanjay Nanda (Williarns, Erica) (Entered: 01/28/2019)

 

01/26/2019

Arrest (Rule 5) of Sanjay Nanda (Williarns, Erica) (Entered: 01/28/2019)

 

01/26/2019

It\.)

CJA 23 Financial Affidavit by Sanjay Nanda (Williams, Erlca) (Entered:
01/28/2019)

 

01/26/2019

Minute Entry for proceedings held before Magistrate Judge Steven M. Gold:
Arraignrnent as to Sanjay Nanda (l) Count Cornplaint, Attorney Appointrnent
Hearing as to Sanjay Nanda, and Initial Appearance in Rule 5(c)(3) Proceedings
as to Sanjay Nanda held on 1/26/2019. AUSA Francisco Navarro present
Defenclant present Witn Douglas Morris Who Was appointed for today'S
proceeding only_ Rernoval proceeding to the Northern District of Texas held.
Bond Set at $350,000. Defendant Waived identity hearing (Wilh`arns, Erica)
(Entered.' 01/28/2019)

 

01/26/2019

ORDER Setting Conditions of Release as to Sanjay Nanda (1) $350,000 PRB.
Ordered by Magistrate Judge Sleven M. Gold on 1/26/2019. (Williarns, Erica)
(Entered: 01/28/2019)

 

01/26/2019

f-P

REDACTION by Sanjay Nanda to § l - Sealed Docurnent CR, Order Setting
Conditions of Release (Williarns, Erica) (Entered; 01/28/2019)

 

01/'26/2019

 

 

IU*l

 

 

WAIVER of Rule 5(<:)(3) Hea;'ing by Sanjay Nanda (Williams, Erica) (Entered:
01/28/2019)

 

 

9@§§&3HYM;QQQZQYQQY\WO§UWFRE3a' 1':."?§:%,1(§1§§35?19 399§931%§?.5 »Pr§§§ei'ib]t§ .

FJN

UNITED STATES DISTRlCT COURT
EASTERN DIS'I`RICT OF NEW YORK

____________________ X

 

UNT]`ED ST.A_TES OF AMERICA
AFFIDAVIT YN SUPPOR'I` OF

- against - _ REMOVAL To THE
' NoRTHERN DIsTRlCT oF TEXAS

SANJAY NANDA,
(Fed. R. Crim. P. 5)
Defendant. Case No. l9~

____________________ X
EASTERN DISTRICT OF NEW YORK, SS:

JORDAN ANDERSON, being duly sworn, deposes and states that he is a
Special Agent with the F ederal Bureau of Investigation (the “FBI”), duly appointed
according to law and acting as such.

On or about January 25, 2019, an arrest warrant was issued by the United
States District Court for the Northern District of Texas commanding the arrest of the
defendant SANJAY NANDA, in connection with a complaint charging the defendant with
knowingly and With the intent to defraud, devising and executing a scheme or artifice to

obtain money by means of false pretenses and representations, in violation of Title 18,

United States Code, Section 1343.

C)s$.,se?tlYWHaQQO?i7M,<i@%E1MdesiFlisE';%Bé?r§/;iz?io E@§§@i£i)dzt°spt@§l; li?sli"

The source of your deponent’s information and the grounds for his belief are
as follows:l

l. On or about January 25, 2019, an arrest warrant was issued by the
United States District Court for the Northern District ofTexas commanding the arrest of the
defendant SANJAY NANDA (the “Arrest Warrant”), in connection with a complaint
charging the defendant with knowingly and with the intent to deii'aud, devising and
executing a scheme or artifice to obtain money by means of false pretenses and
representations, in violation of Title 18, United States Code, Section 1343 (the
“Complaint”). A copy of the Arrest Warrant and Complaint are attached hereto as Exhibit
A.

2. On January 26, 2019, I arrested the defendant SANJAY NANDA,
pursuant to the Arrest Warrant at John F. Kennedy International Airport in Queens, New
York. Upon his arrest, the defendant presented me with three United States passports (two
current passports and one expired passport) and a iean driver license bearing the name
SANJAY NANDA. Additionally, the defendant acknowledged that he is SANJAY

NANDA. Based on the foregoing, I believe that the defendant is the individual wanted in

the Northern District of Texas.

 

1 Because the purpose of this affidavit is to set forth only those facts necessary
to establish probable cause for removal, l have not described all of the relevant facts and

circumstances of which l am aware.

casesasaap@@.tssatas>@aunaasssring santana Eaasc§attsp Paa§t%]§s

WHEREFORE, your deponent respectfiJ.Ily requests that the defendant
SANJAY NANDA be removed to the United States Distriet Court for the Northern District

of Texas so that he may be dealt with according to law.

§RDAN ANDERSON

Special Agent
Federal Bureau of Investigation

mass
26th da 3 . 20

/s/ SMG

THE HoNoRABLE steven M. GoLD
UNITED sTAras MAGISTRATE tubes
EAsTERN nis'nuc'r oF NEW YoRK

 

tCaSe_$gl;Q¢mj=QOG7~7;BTe D§oct,,l.rnlen't;?>; Fi|;ed_Ol{/Z,${/l?. _Rag_e Q»oj:l?o _\F?aiqe|p 17

MIME-Version:l.O

From:ecf_bcunces@nyed.uscourta.gov

To:nobody@nyed.uscourts.gov

ECC:

_~Case Participants: Francisco J Navarro (francisco.navarro@usdoj.gov), Magistrate Judge
Steven M. Gold (john_farmer@nyed.uscourts.gov, monisola#salaam@nyed.uscourts.gcv,
saudiaigillespie@nyed.nscourts.gov)

-~HOH Case Participants:

-_No Notice Sent:

Message-Id:l3547235@nyed.usc0urts.gov
Subject:Activity in Case l:lBemjiOODEB-SMG USA V. Nanda Arrest - Rule 40
Content-Type: text/html
U.S. District Court
Eastern District of New York

Notice of E|ectronic Fi|ing

The following transaction Was entered on 1/28/2019 at l l :58 AM EST and filed on 1/26/2019

Case Name: USA v. Nanda

Case Number: l:l9-mj-UO(}69_SMG
Filer:

Document Number: No document attached
Docket Text:

Arrest (Ru|e 5) of Sanjay Nanc|a (Wiiliams, Erica)

1:19-mj-00069-SMG-1 Notice has been electronically mailed to:
Francisco J Navarro francisco.navarro@usdoj.gov

l:l9-mj-00069-SMG-l Notice will not be electronically mailed to:

case slant-M?Z:BI D@cam.€at~°»; Fit€d_..@ti?$fa??. chase-botts ¢F?@_‘Qt!D 13

MIME-Version:l.@
From:eciihouncee@nyed.uscourts.gov

To:nobody@nyed.nscourte.gov

BCC:

~eCaee Participante: Douglas G. Morris (douglasimorris@fd.org, edny_ecf?yahoo.com),
Francieco J Navarro (francisco.navarro@usdoj.gov), Magistrate Judge Steven M. Gold
(john_farmer@nyed.uscourts.gov, monisola_ealaam@nyed.uscourts.gov,
eaudiaigilleepiewnyed.uscourts.gov)

¢~Non Caee Participants:

~-No Notice Sent:

Meseage-Id:lEEdTBEO@nyed.uscourts.gov
Subject:Activity in Case lilB-mj_OODEQ-SMG USA v. Nanda Arraiqnment
Content_Type: text/btrnl

U.S. District Court

Eastern District of New York

Notice of E|ectronic Filing

The following transaction was entered on 1/28/2019 at lZ:Zl Pl\/i EST and filed on 1/26/2019

Case Name: USA v. Nanda
Case Number: l :19-mj-00069-SMG
Filer:

Document Number: No document attached

Docket Text:
Nlinute Entry for proceedings held before Nlagistrate Judge Steven Ni. Gold: Arraignment as

to Sanjay Nanda (1) Count Comp|aint, Attorney Appointment Hearing as to Sanjay Nanda,
and |nitia| Appearance in Ru|e 5(c)(3) Proceedings as to Sanjay Nanda held on 1126/2019.
AUSA Francisco Navarro present Defendant present with Douglas Nlorris who was
appointed for today's proceeding on|y. Removaf proceeding to the Northern Distric't of Texas
he!d. Bond set at $350,000. Defendant waived identity hearing. (Wi||iams, Erica)

1:19~“mj-00069-SMG-1 Notice has been electronically mailed to:
Douglas G. Morris douglasimorris@fd.org, EDNY¢ECF@YAHOO.COM
Francisco J Navarro francisco.navarro@usdoj.gov

1:19-mj~00069-SMG-1 Notice will not be electronically mailed to:

Cas Ce&sa$rl§rtols§@£ii@he£?%lalll§li§ad: Ydr%li§§i£i§nr§~‘§@ §§Ferli§t§i §:a§§ilird§no 17

United States District Court, Eastern District of New Yor

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS OF RELEASE
V_ AND APPEARANCE BON`D '=g";:

\t`-f.`-; ( n E§{. la l §\x§{" } 1{ § 'i\ ’ Defendam. d Case Numbet': § § -

l RELEASE __Q___RDER
lt is h reby ORDERED that thc above-named defendant be released subject to the Standard Conditions of Rclcase on the reverse and as follows:
if

   

Upon Personal Recognimnce Bond on his/her promise to appear at all scheduled proceedings as requiied, or
L-lpon Bond ex ted by the defendant m the amount oi`$ , and
secured by financially responsible sureties listed below and/or [ Q/ollatcral set forth below.

Additional Condltions of Release

The Court finding that release under the Standard Conditions ofReleasc on the reverse will not by themselves reasonably assure the
appe ranco of the defendant and/cr the safety of other persons and_the community, IT IS FURTHER ORDER.ED as follows:
[\» l. The defendant must rem ` in and ma[y'qpot lpnvez-/th?£?ll§aing areas without Court permission: [ ] New York City; [ ] Long Island1 NY;
[ d,New York State; ['- New .lersey; and travel to and nom this Court and the pennined areas.
[ ] 2. 'I`he defendant must avoid all contactwith the following persons or entities:

 

 

 

 

l'

. The defendant must surrender all passports to Pretrial Services by l lui' nd not obtain other passports or international travel documents

[ ] 5. lie defendant is placed under the supervision of the Pretrial Servioes Agency subject to the Special Conditions on the reverse and:
[\,J;./ is subject to ran visits by a Pretn'al Services officer at defendants residence and/or place of work

[`_}/b. must report [` as directed by Pretrial Services or [ ]` in person____ times per andfor [ ] by telephone __ times per .
c. must undergo [ ] testing, [ ] evaluation and/or[ ] treatment for substance abuse, including alcoholism, as directed by Pretrial Services.
d. must undergo evaluation and treatment for mental health problems, as directed by Pretrial Scrvices.
c. is subject to the following location restriction program with location monitoring as directed by Pretrial Services:
[
[

[ ] . 'l'he defendant must avoid and not go to any of the following locati
l

l
l
l
] home incarceration: restricted to home at all times, except for attorney visits, court appearances and necessary medical treatrnent;
] home detention restricted to home at all times, except for attorney visits, court appearances medical treatment, [ ] religious services,
[ ]employrnent, [ ] school or uaining,[ ]other activities approved by Pretrial Services,[ ]
[ ] curfew: restricted to home every day from to , or [ ] as directed by Pretrial Services.

[ ] Defendant must pay all or part of the cost of any required testing, evaluation, treatment and/or location monitoring with personal funds,
based upon ability to pay as determined by the Court and the Pret_rial Services Agency, andJ' or from available insurance

N/G. OtherCOnditions: i‘l ll'll il lt ll il’l'l.l skill l - i\lilll"§ ill-lily i__,ilil_.,- i\'-_liili'§[

APPEARANCE BOND
l, the undersigned dcfenda.nt, and each surety who signs this bond, acknowledge that l have read this Appearance Bond and, and have either read all
the other conditions of release or have had those conditions explained I forthcr acknowledge that l and my personal representatives, jointly and
severally, are bound to pay the United Statcs of Amcnca the sum of $ ' 1 '-' 1 ‘ and that this obligation' is secured with the below
interest in the following property (“Collateral") which l represent is!are free and clear of liens except as otherwise indicated:

[ ] h deposited' 111 th Re of the Co t`: s _
[".,3/§;£1115135locatedat:__’lil ¥Si:ll\tt‘l iii-l mills ellimlniq(lilwpli privy §\l“| ll l(ilt l~i'l(l

[,,,} false agree to execute a confession ofjudgme t, mortgage or lien in farm ed by th_e U. .§) Attorney which shall be duly hied with the

proper local and state authorities on or before . . , -. 51 1.,- ' gill , tall l
Each owner ofthe above Collatcral agrees not to sell the property, allow further claims or encumbrances to be niade against it, or do anything to
reduce its value while this Appearance Bond' is in effect -
Foij?zr'mre ofrhe Band. This Appearance Bond may be forfeited if the defendant fails to comply with any ofthe conditions set forth above and on the
reverse The defendant and any surety who has signed this form also agree that the court may immediately order the amount ofthe bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement The court may also order a
judgmépt of forfeiture figainst the defendant and against each surety for the entire amount of the bond1 including any interest and costs. Dme

l-- ;_i .r l _` .
:` ‘l`“"' Address: ii i"l' ";‘Yi`llil'.i` i-:'i. i'-ll,til\l'.hwi.jil "j¢ . 1'- ll“`i‘it` iil~l ml“`;"bi|fi

 

 

 

»'1

,.;\_: \.-

 

 

 

 

 

t y ," 1_,,_,.'_»-;»»»»-”
/lv_:i_ 1111 li\i_'i{u='izi 1 \ 'S““=W
z n Address:
.S\H‘€f}’
Addtess:
,S\H"=‘Y

I acknowledge thacl am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth o_n.the front and reverse_ides of this form _

 

_,- ¢' `-|~ 41 Signature `of ljet'endant

 

R.elease of the Det'endant is hereby ordered on j mill ll ill l 1-‘~€{ 20 ll l .
SMG .
/S/ .USLJ

 

Dlstributlon: Canary-Court Pink-Pretriat$ervices Goldenrod-Defendant

cascasesnomtsosneetnaaasneniernes~Gu/arlsanraaaam~ 1 negotiate 13
STANDARD CONDITIONS OF RELEASE

I'l` IS ORDERED that the defendant’s release is subject to these conditions:

(l) The defendant must not violate any federal, state or local law while on release

(2) T he defendant must cooperate in the collection cfa DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the Court, the Pretrial Services office, defense Counsel and the U.S. Attorney in writing before making
any change in address or telephone number.

(4) The defendant must appear in court as required and must surrender for service of any sentence imposed as directed.

(5) The defendant must reh-ain from use or unlawful possession of a narcotic drug or other controlled substances as defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

(6) if the defendant fails to report as required to the Pretrial Services Agency, defendant may be subject to such random visits at
his/her_resr'dence or work by a Pretn'al Serviees Officer as may be necessary to verify his/her residence or place of employment in
order to` secure compliance with the order of release.

(7) The defendant must not possess a iirearm, destructive device, or other weapcn.

SPECI.AL CONDITIONS OF R.ELEASE FOR TESTI.NG, TREATMENT OR EVALUATION
AND FOR LOCA'I'ION MONITOR[NG

l. If the defendant fails to appear for any specified treatment or evaluation, defendant may be subject to such random visits at hisfher
residence or work by a Prctn`al Scrvices Officer as maybe necessary to verify his/her residence or place of employment in order to
secure compliance with the order of releasel

2. The defendant must not obstruct, attempt to obsouct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing 'I`esting may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testiog, as determined by Pretrial Services.

3. If defendant is subject to a location restriction program or location monitoring defendant must:

(a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
providing prior notice to Pretriai Services, except in cases of medical emergencies

(b) abide by all program requirements and instructions provided by Pretrial Services relating to the operation of monitoring
technology. Unless specifically ordered by the court, Pretrial Services may require use of one ofthe following or comparable
monitoring technology: Radio Frequency (RF) monitoring; Passive Global Positioning Satellite (GPS) monitoring; Active
Global Positioning Satellite (GPS) monitoring (inclucling “hybrid” (Active/Passive) GPS); Voice Recognition monitoring

FORFEITURE OF THE BOND

This appearance bond may be forfeited if the defendant does not comply with the conditions of release set forth in this Order Setting
Conditions of Release and Bond. 'l`he court may immediately order the amount of the bond and any Collateral surrendered to the
United States if the defendant does not comply with the agreement At the request of the United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

RELEASE oh THE BoNn

This appearance bond may be terminated at any time by the Court. This bond will be satisfied and the security will be released when
either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a sentence

ADVICE OF PENALTI`ES AND SANCTIONS TO 'I'HE DEFENDANT

Det`endant is advised that violating any of the foregoing conditions of release may result in the immediate issuance of a warrant of
arrest, a revocation of the order of release, an order of detention, a forfeiture of any bond, and aprosecution for contempt of court and
could result in imprisonment, a fine, or both.
Whi|e on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term ofnot more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence defendant may receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation; tamper with a
witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing
lf, after release, defendant knowineg fails to appear as the conditions of release require, or to surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant is
convicted of the pending charges If defendant is convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - defendant will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony - defendant will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) a misdemeanor - defendant will be titled not more titan $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will he consecutive to any other sentence imposed. ln addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

D|stribution.' Canary - Coort Plnk - Pretrlal Services Gotdenrod -Defendant

Caé§§s§%l?t§ihQ-Cd%MYa @Q?eliii%lltrr§a §l'-%_@lr@dl§§r§~§rto%§§?géol$li§zz _Yr§§§l)[)s §1~;
United States Distriet Court, Eastern District of New York

UNITED STATES OF AMERICA ORDER SETTING CONDITIONS OF RELEAS_E
AND APPEARANCE BOND -“E': f ` `

¥__.(\\ wit f1 i\iiti"r"lt\ ,.Den,dn. . senate §§ ,.`j_,

RELEASE ORDER
yreby ORDERED that the above-named defendant be released subject to the Standard Conditions of Rclcase on the reverse and as follows:
[ ]

 

 

i;;

    

 

Upon Personal Recognizance Bond on his/her promise to appears at a.ll scheduled proceedings as required, or
Upon Bond ex ted by the defendant in the amount of $ ' t ,¢ , and
secured by Enancially responsible sureties listed below andfor [ \,]‘€ollateral set forth below.

Additional Conditions of ReIease

The Court finding that release under the Standard Conditions ofRelease on the reverse will not by themselves reasonably assure the
appe ranco of the defendant and/or the safety of other persons andlthe community, lT IS FURTHER ORDERED as follows:
[» I. The defendant must rem ' in and may tle`ave}-/t_h?£ipll§ying areas without Court permission: [ ]New York City; [ ]Long Island, NY;
[ t],New York State; [‘» New Jersey; * ' ' t and travel to and from this Court and the permitted areas.
[ ] 2. The defendant must avoid all contact with the following persons or entities:

 

 

 

 

[V]]/}. 'I'he defendant must avoid and not go to any of the following locati _§' 1 ‘ .
[ 4. The defendant must surrender all passports to Pretrial Services by l ' l nd not obtain other passports or international travel documentsl
[ ] S;F})he defendant is placed under the supervision of the Pretrial Services Agency subject to the Special Conditions on the reverse and:

[ .' is subject to ran visits by a Pretrial Services officer at defendants residence and/or place ot`work;

[ b. must report |_` as directed by Pretrial Services or [ ] in person __ times per and/or [ ] by telephone __ times per .
[ ] must undergo [ ]testing, [' ] evaluation and/or [ ] treatment for substance abuse, including alcoholism1 as directed by Prenial Service .
[ ] must undergo evaluation and treatment for mental health problems, as directed by Pretriai Services.

[ l

] borne incarceration: restricted to horne at all times, except for attorney visit_s, court appearances and necessary medical treatment;
] home detention: restricted to home at all times, except for attorney visits, court appearances medical treannent, [ ] religious services,
[ ] employment, [ ] school or training, [ ]other activities approved by Pretrial Services, [ ]
[ ] curfew: restricted to horne every day from to . or f ] as directed by Pretrial Services.
[ ] Defendant must pay all or part of the cost of any required testing, evaluation, treatment andfor location monitoring with personal funds,
based upon ability to pay as determined by the Court and the Preti_ial Services Agc_ncy, and/ or from available insurance

lV/$. OtherConditions: l nut ll :lil‘(. ll'l" \_i l" l l 'll ‘ l ll - l\ll-l-.lll'! ll 'li l..,jllf' h#lllllli:

APPEARANCE BOND

l, the undersigned dcfendant, and each surety who signs this bond, acknowledge that l have read this Appearance Bond and, and have either read all
the other conditions of release or have had those conditions explained l further acknowledge that l and my personal representatives, jointly and

Severaily, are bound to pay the United S_tates ofArnerica the sum of$ "i ' '-' - -. ‘ and that this obligation is secured with the below
interest in the following property (“Collateral”) which l represent is/are free and clear of liens except as otherwise indicated:

[] hdepositedinth Re` of_theCo 't§_si_im 'f$ ' ;.~ ,,
[\]‘}pi;‘emises located atcer §'slu_lkhfll iii mfg eli '.‘ ll , l.-'\ in ry _ '!'“ l " ill lr' L"l({ ' .
[y]'l'also agree to execute a confession ofjudgme t, mortgage or lien in f rm ` ed by the U.S. Attor|p_ey which shall be duly filed with the
proper local and state authorities on or before ]- - . = a ref ' ll'f I,';. l ', l{l § l .
Each owner of the above Collateral agrees not to sell the property, allow further claims or encumbrances to be mlade against it, or do anything to
reduce its value while this Appearance Bond is in effect. - '
waeirure of:lie Bond. Th.is Appearanee Bond may be forfeited if the defendant fails to comply with any of the conditions set forth above and on the
reverse. The defendant and any surety who has signed this form also agree that the court may immediately order the amount of the bond surrendered
to the United States, including any security for the bond, if the defendant fails to comply with the above agreement The court may also order a
judgmépt of forfeiturefgainst the defendant and against each surety for the entire amount of the bond, including any interest and costs. Da,g

c.
d.

e. is subject to the following location restriction program with location monitoring, as directed by Pretrial Services:
[

[

 

   

1."'. 1\

` ‘ ‘ l .
'/lv'j,`t_l ttfri\§l‘li;='q A ['t` . Surety

fr 1
'1 , § \.

Address:

 

Address:
, Sllrf-'ly

Addn:ss:
, 5“1'€¥3’
l acknowledge'thael am the defendant in this case and that I am aware of the conditions of release and of the penalties and sanctions set
forth on~the front'and reveesQities of this fortn. -.

 

 

 

-"l- . ' " .. ",1‘ Sig'nature `ofDet'endant
Release of the Defendantis hereinr ordered on j m »l \" ill _l r '~»!l 20 ll l .
s SMG t
/ f mert

 

Distribution: Canary-Court Pink~PretrialServicas Goidenrod-Defendant

@'aae;€>f:l@r-aih@@attiiab@iin §thtldaeulsiht E.ils€lt@eii§ldt%tefia€£gé§zdlré? misled ii%ézs
STANDAR_D CONDITIONS OF RELEASE

I'I` IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate any federal, state or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the Court, the Pretrial Services oftice, defense Counsel and the U.S. Attorney in writing before making
any change in address or telephone number.

(4) The defendant must appear in court as required and must surrender for service of any sentence imposed as directed.

(5) The defendant must refrain from use or unlawful possession of a narcotic drug or other controlled substances as defined in 21
U.S.C. § 802, unless prescribed by a licensed medical practitioner.

(6) If the defendant fails to report as required to the Pretrial Services Agency, defendant may be subject to such random visits at
his/her_residence or work by a Pretrial Services Ofiicer as may be necessary to verify his/her residence or place of employment in
order to` secure compliance with the order ofrelease.

(7) The defendant must not possess a firearm1 destructive device, or other weapon.

SPEClAL CONDITIONS OF RELEASE FOR TESTING, TREATMENT OR EVALUATION
AND FOR LOCA'I`ION MONITOR_[NG

l. If the defendant fails to appear for any specified treatment or evaluation, defendant may be subject to such random visits at his/her
residence or work by a Pretrial Services Ofiicer as may be necessary to verify his/her residence or place of employment in order to
secure compliance with the order of release.

2. The defendant must not obstruct attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing Testing may be used with random frequency and may include urine testing, the wearing of a sweat patch, a remote
alcohol testing system, and/or any form of prohibited substance screening or testing, as detemiined by Pretrial Services.

3. If defendant is subject to a location restriction program or location monitoring, defendant must:

(a) stay at his/her residence at all times except for approved activities and may not leave for approved activities without
providing prior notice to Pretri al Services, except in cases of medical emergencies

(b) abide by all program requirements and instructions provided by Prenial Services relating to the operation of monitoring
technology. Unless specifically ordered by the court, Pretrial Services may require use of one of the following or comparable
monitoring technology: Radio Frequency (RF) monitoring; Passive Global Positioning Satellite (GPS) monitoring; Active
Global Positioning Satellite (GPS) monitoring (including “hybrid” (Active/Passive) GPS); Voice R.ecognition monitoring

FORFEITURE OF TI~[E BOND

This appearance bond may be forfeited if the defendant does not comply with the conditions of release set forth in this Order Setting
Conditious ofRelease and Bond. The court may immediately order the amount of the bond and any Col]ateral surrendered to the
United States if the defendant does not comply with the agreement At the request of the United States, the court may order a judgment
of forfeiture against the defendant and each surety for the entire amount of the bond, including interest and costs.

RELEASE OF THE BOND

This appearance bond may be terminated at any time by the Court. This bond will be satisfied and the security will be released when
either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to serve a sentence.

ADVICE OF PENALT[ES AND SANCTIONS TO THE DEFENDANT

Defendant is advised that violating any of the foregoing conditions of release may result in the immediate issuance of a warrant of
arrest, a revocation of the order of release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and
could result in imprisonment, a fine, or both.
While on release, if defendant commits a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (r‘.e., in addition to) to any other sentence defendant may receive.
It is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a criminal investigation; tamper with a
witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim, juror, infon'nant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing
lf, after release, defendant knowingly fails to appear as the conditions of release require, otto surrender to serve a sentence, defendant
may be prosecuted for failing to appear or surrender and additional punishment may be imposed, whether or not the defendant is
convicted of the pending charges If defendant is convicted of;
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - defendant will be fined
not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - defendant will be fined not
more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony - defendant will be fined not more than $250,000 or imprisoned not more than two years, or both;
(4) a misdemeanor- defendant will be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence imposed. ln addition, a
failure to appear or surrender may result in the forfeiture of any bond posted.

D|stribut|cn: Canary - Court Ptnk - Pretrtat Servicss Gc|denrod -Defendant

Case@a:l@€£mjr@@@l@@§§p @Qmp@m@f+ §1`1@111911?§@@19 P@Q=@;é-§-%ié@ ;1>\§?§§%1%“3.

\

AO déElA (Re'v._ 12,1'|7) Waivr:r pf Rulc 5 &,S. ! Hean'ng;s {Corrrplainl_ or Indictm=m)

UNI_'IED STATES 1313ch CO_URT

 

 

f'or the
_ United States ofAmedca 4 _ n ‘ )
d mm § Casc No.
§/t?/U TAVW Aj § _ Charging District’s Casé No
Defel'idan! )'

WAIVER O‘£<` RULE 5 & 5.1 HEARINGS

(Camplaint or Indictment)
d Ihercomr) /(j' D' / do

1 undersmnd that 1 have been charged in another aiming 1113 (Mm¢_.,fo

 

[ have` béen informed ofthe charges and of my rights to:

(1_) retain omms_el or request the assignment of counsel ifl am unable t_o retain enumel;

h (2) an identity hearing to determine whether ! am the person named' m the charges;
(3) production ofthe warrant a unified copy ofthe warrant, or a reliable electronic copy of enher'

(4) . a preliminary hearing to determine whether there 13 probable cause to believe that an offense has been
conUninc_i, to he held within 14 days of_my first appearance if l am in custody and 21 days_ adm-mse, _
unless I have been indicted beforehand . _

~.

(5). a humng on any motion by the government for detention;
'(-6) request a transfer of the proceedings fo this district under Fed. R C1im. P.'20,1o plead guilty.

I agree to waive my right(s) to:

 

___..-."_ L_Mnd producnon owe 11an __ __ __ _,,, __ ___ _ _ _ . _
13 aprcliminory healing. _ 5 r- - - ~
g adetention hearing

§§ an identity hearing, produ
or detention hearmg to whi
l'_'i preliminary hearing and!or CI detention h

that court
l consent to the issuance ofan order requiring my appearance in the prosecuting district where r.h¢_: charges m‘e

pending against rne.
_Dm=' ,02£'201 - _,;'/sz~

D¢.;{endanf s ngnan.rr'e

_D_<Q»Q%

(B`igmmre afdejéndam' s attorney

orion of the judgmem, walan and warrant application, and amy preiir_ninary

ch imay be entitied' m this dish'ict. l request ti'mt_ my
caring be hei_d' m the pms_wuting district, at a til_'_nc set by

Dw/Cév.¢i$.é: /Mqo‘)€’./{`k ij

Frir_ued name of defendant '.r afzamey

